Ww Ww

a

wo fo AN DH

10
1]
{2
13
14

16
i?
18

19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-07645-EMC Document1 Filed 11/20/19 Page 1of5

C. § 1983

COMPLAINT BY A PRISONER UNDER THE CIVIL RIGHTS ACT, 42 U.S.

    

 

 

 

 

 

 

 

Name: ZAGHEnI Kenner fe Gh. = D,
(Last) First) an Initial)
Prisoner Number: \1032291/ EFoSil ) OV 20 2019
SUSAN Y. SOONG
Institutional Address: 12! Sem AGEL STREET CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA
Mitpires -— CA Seas
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA Ka Wy
KenideTy Raymond CAL HAS )
(Enter your full name.) 4 q 6G & 6
VS. CV D... No.
P | ovided by the clerk lin,
Caaipier Austid Slotsgere. 4348) (Provided by the clerk upon filing)
. COMPLAINT UNDER THE
Tonia EDWACD Baezeea(356) CIVIL RIGHTS ACT,

 

- ,_. 42 U.S.C. § 1983
SA se relice DEPT: (ETAL)
(Enter the full name(s) of the defendant(s) in this action. )

 

l. Exhaustion of Administrative Remedies.

Note: You must exhaust available administrative remedies before your claim can go
forward. The court will dismiss any unexhausted claims.

Place of present confinement = Lwwee Ad Cowwcerienme freali wy

B. Is there a grievance procedure in this institution? YES ay NO [J

C. Ifso, did you present the facts in your complekit for review through the grievance
procedure? YES 1 NO

D. If your answer is YES, list the appeal number and the date and result of the appeal at each
level of review. If you did not pursue any available level of appeal, explain why.

1. Informal appeal: _~? Errevawee Preoez dude Foe huis Pnaplan TT

 

 

PRISONER COMPLAINT (rev. 8/2015)
Page J of 3

 

 
Oo f©& NH HD A SF WH WN

NY NHN NY NM NY NH NY NY N Ff FF =
PNHRPRRRRBHR SS CGerwriauwz Bees

Case 3:19-cv-07645-EMC Document1 Filed 11/20/19 Page 2of5

2. First formal level: R| ln

 

 

3. Second formal level: wl be

 

 

4. Third formal level: jb

 

 

E. _ Is the last level to which you appealed the highest level of appeal available to you?
YES [1] NO a

F. If you did not present your claim for review through the grievance procedure, explain why.

 

“bors net Apety

 

 

Il. Parties.
A. Write your name and present address. Do the same for additional plaintiffs, if any.
KenweTh Caywood GALi tas — #1903228 |
TD\. South ABEL STREET
Milpicrs - tx 45035.
B. For each defendant, provide full name, official position and place of employment.
0) Greet Ausnd Slowka - Badge * 4343
Sta jese Polce DeeT
21D, wear whsswo STREET) Sm pese~ & AIO
(2) Sonatas Duta BAezerr - Badge - *4d3b
Sins jose Polen DEOT
Ze WEST Missi sTReer
SAvjose- A ASO

PRISONER COMPLAINT (rev. 8/2015)
Page 2 of 3

 

 

 
oc Oo NI WD NM f& Ww

10
il
12
13
14
15
16
17

18
19
20
21
22
23

24

25

’ statutes. If you have more

 

Case 3:19-cv-07645-EMC Document1 Filed 11/20/19 Page 3of5

Il. Statement of Claim.

State briefly the facts of your case. Be sure to describe how each defendant is involved
Statutes Ht you have:more than one clas, cach clatn should be set forth a separate,
numbered paragraph.

We fenders - GageerT Awmin Slewken - Bdge 4843 a Aes
_ Sonactitee) EDuvhte) Brewers — Braige tame, , Filed False cHenqes av
ME Auqust 30, 204,, whe Resurnel me Being STAGE By Av-
oTen Tour wl> Ome wp firzen Betiel ME On Sepranget 14,251%,
wiheh Resucted! in che loss of ay Riqkt eyZ) at Octet OF, 207 «.
Beth De fetdaet prosttid Falsé utoeat ation TO. The Samra Elaew |
‘DistRier ATTOQuwy, Kronrng whe Sifoananes Tw Be False Ane Hat
Ne Merit, AS thé. enalinsy Cea mrwat a wie BE Dismissal av
Dele hae G1 ,204 ez Veesuece 23,2019.

Both Defeudes Ave cuvelued wt a Conarupr Oeattemneors

 

 

IV. Relief.

Your complaint must include a request for specific relief. State briefly exactly what you
want the court to do for you. Do not i e legal arguments and do not cite any cases or
statutes.

 

(1. “been dao (Eagnert pusm) S| oi steew), BE HeLd Lenale Fea whe
Amat & at 620 , 022 2 ‘peter ——- )

\

 

 

[ 2) DekEwelaat™ (= PNATH EQurecl Breezar) Bz Herd Late Fa the Amowr

€2 i,o0jem™ (3) mmy dowel (Iden the (tee) me)

IDECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed on: yt fole7 Aone 0. Cobban

Date Signature of Plaintiff

PRISONER COMPLAINT (rev. 8/2015)
Page 3 af 3

 

 
Case 3:19-cv-07645-EMC Document1 Filed 11/20/19 Page 4of5

JS 44 (Rev. 21/15)

The JS 44 civil cover sheet and the information contained herein neither replace nor
by local rules of court, This form, approved by the Judicial
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS CAGHAT Reaient Raqitesd -

provided b

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF

(c) Attorneys (Firm Name, Address, and Telephone Number) rhe

CIVIL COVER SHEET

Jement the filing and service of pleadings or other papers

as required by law, except as
mited States in September 1974, is required for the use be of the of Cout for the

DEFENDANTS Slofikee Goeeet? fusud -
“BARRERA Tonttéy) Cuvee

Shas Jost Police DeeT- (erm)

County of Residence of First Listed Defendant Spare © led-Ciy
(NUS. PLAINTIFF CASES ONLY)

NOTE: Nh LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOL'

of the

Sauta CIARA Laminy
CASES)

Attomeys (if Known) | Ac

 

 

I. BASIS OF "a {Place an "X” in One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “X” in One Box for Plaintiff
(For Diversity Cases  Onky) and One Box for Defendant)
O 1 US. Government C3 rede Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State $4.1 PR 1  tncorporated or Principal Piao o4 04
of Business in This State
O2 US. Government 4 Diversity Citizen of Another State QO 2 © 2 Incorporated and Principal Place os O05
Defendant (indicate Citizenship of Parties in Teer IH) of Business In Another State
Citizen or Subject of & G3 O 3  Forign Nation o6 O86
Foreign Country

 

 

 

 

PERSONAL INJURY

6 120 Mains © 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 {C7 423 Withdrawal 6 376 Qui Tam (31 USC
O 130 Miller Act 0 315 Airplane Product Product Liability D 690 Other 28 USC 157 3725(a))
O 140 Negotieble Instrment Linbility ( 400 State Reapportionment
© 150 Recovery of Overpayment | 1 320 Assault, Libel & 24 O 410 Antitrost

& Enforcement of Judgment Slander O 430 Banks and Banking
01 151 Medicare Act © 330 Federal Employers’ O 450 Commerce
6 152 Recovery of Defaulted Lisbility 0. 460 Deportation

Student Loans D340 Marine 470 Racketeer Influenced and

(Excludes Veterans) ©) 345 Marine Product ity Poeennen a sree F sa - Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY | 710 Fer Tbe Suadeds GO 861 Toa Tia05e) OF 480 Consumer Credit

of Veteran's Benafits © 350 Motor Vehicle O 370 Other Freud 0 862 Black Lung (923) 6 490 Cable/Sst TV
0 160 Stockholders’ Suits 6 355 Motor Vebicle O 371 Truth in Lending 0 720 i aborManagement CO 863 DIWC/DIWW (405(p)) | 0 850 Securities/Commodities/
O 190 Other Contract Product Lishility D 380 Other Personal Relations D 864 SSID Title XVI Exchange
O 195 Contract Product Liability |G. 360 Other Personal Property Damage 0 740 Railway Labor Act OF 865 RSI (405(g)) © 890 Other Statutory Actions
D 196 Franchise Injry O 385 Propesty Damage O 751 Family end Medical OD 891 Agricultural Acts

Product Liahility Leave Act OF 893 Environmental Matters

 
  

   

 

IV. NATURE OF SUIT lace an “x in One Box Only

 
 

O 375 False Claims Act

O 625 Dmg Related Seizure

PERSONAL INJURY

 

6 790 Other Lubor Litigation 0 895 Freedom of Information

 

   
    

 

 

 

 

 

3 Ea = ad 0 791 Employee Retirement : ERATE i Act
Ayia Caiemain SC ion Income Security Act io 370 Tous (OS. Plaintiff OF 896 Arbitration
OF 220 Foreclosure O 44) Voting or Defendant) 0 899 Administrative Procedure
0 230 Rent Lease & Ejectment OD 442 Employment OG 510 Motions to Vacate 0 871 RS—Third Party Act/Reviow or Appeal of
1) 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decisica
6 245 Tort Product Lishility Accommodations 0 530 General O 950 Constittionality of
© 290 All Other Real Property OF 445 Amer, w/Disabilities -/ 535 Death Penalty In TaN State Statutes
Employment Other: 6 462 Nanralizetion ‘Application
Gl 446 Amer, w/Disabilities -| 540 Mandamus & Other [0 465 Other Immigration
Other 0 550 Civil Rights Actions
GB 448 Education 0 555 Prison Condition
0 360 Civil Detainee -
Conditions of
Confinement
Vv. lace an “X" in One Bax Only)
Original 02 Removed from O 3 Remanded from 0 4 Reinstated or O 5 Transferredfrom © 6 Multidistrict
i State Court Appellate Court Reopened pasties District Litigation
specify)

 

Cite the U.S. Civil Statute under which filing @o no
Wie o RACKETEEI. Mevelutenicel rane Coe auge Owe COA ANIZATIAS , US, due swe eg

 

VI. CAUSE OF ACTION

 

 

 

 

 

 

Brief description of cause:
=RsoWnt —Trajuege boss OF KR 1GHT EVE ep ALLy Bli A PEing False eu ALA -

VEL. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ 22, ae; BO Ad CHECK YES only fa complaint

COMPLAINT: UNDER RULE 23, FR.CvP. JURY DEMAND: CNo
VILL. RELATED CASE(S)

IF ANY eemanicion): SNE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
"FOR OFFICE USE ONLY

RECEPT# AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
 

 

Case 3:19-cv-07645-EMC Document1 Filed 11/20/19 Page5of5

JS 44 Reverse (Rev. 11/15)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet, Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

L{a) Plaintiffs-Defendants, Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

(b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing, In U.S. plaintiff cases, enter the name of the cownty in which the first listed defendant resides at the time of filing. (NOTE: In Jand
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

{c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

IL Jurisdiction, The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X" in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the US. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section II below; NOTE: federal question actions take precedence over diversity
cases.)

I. Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

IV. Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. Ifthe cause fits more than
one nature of suit, select the most definitive.

Vv. Origin. Place an "X" in one of the six boxes.
Original Proceedings, (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.
Mutltidistrict Litigation, (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U:S.C. Section 1407.
When this box is checked, do not check (5) above.

VI. Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S, Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VO. Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VILL Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases,

Date and Attorney Signature. Date and sign the civil cover sheet.
